Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 16, 2022

                                    No. 04-21-00417-CR

                        Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 7830
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
       Connie S. Calvert’s request for extension of time is hereby NOTED. Time is extended to
June 22, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court